Citation Nr: 0947131	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  08-12 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to diabetes mellitus.

2.  Entitlement to service connection for prostate 
hypertrophy, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for kidney failure, to 
include as secondary to diabetes mellitus.

4.  Entitlement to service connection for neuropathy of the 
upper and lower extremities, to include as secondary to 
diabetes mellitus.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
September 1969. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which, inter alia, denied the Veteran's claims 
for service connection for sexual dysfunction, prostate 
hypertrophy, kidney failure, and neuropathy of the upper and 
lower extremities.

In his April 2008 substantive appeal (VA Form 9), the Veteran 
requested a hearing before a Veterans Law Judge at the RO.  
However, in August 2008 when the RO contacted the Veteran to 
schedule a hearing, the Veteran withdrew his request for a 
hearing.  Accordingly, the Veteran's request for a hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  The Veteran does not currently have a diagnosis of sexual 
dysfunction.

2.  The Veteran does not currently have a diagnosis of 
prostate hypertrophy.

3.  The Veteran does not currently have a diagnosis of kidney 
failure.

4.  The Veteran does not currently have a diagnosis of 
peripheral neuropathy of the upper and lower extremities.


CONCLUSIONS OF LAW

1.  Sexual dysfunction is not due to a service-connected 
disability or incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).
  
2.  Prostate hypertrophy is not due to a service-connected 
disability or incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2009).  

3.  Kidney failure is not due to a service-connected 
disability or incurred in or aggravated by active military 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.310 (2009).   

4.  Peripheral neuropathy of the upper and lower extremities 
is not due to a service-connected disability or incurred in 
or aggravated by active military service, nor may it be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in March 2007.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection and secondary service connection claims; 
(2) informing him about the information and evidence the VA 
would seek to provide; and (3) informing him about the 
information and evidence that he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).   

Furthermore, the March 2007 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the September 2007 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured, service 
treatment records (STRs), VA treatment records, and Social 
Security Administration (SSA) records.  The Veteran has 
submitted personal statements.  The Veteran has not provided 
authorization for the VA to obtain any additional private 
medical records, nor has he indicated that such records 
exist.  Therefore, the Board concludes that the duty to 
assist the Veteran in gathering information to advance his 
claims has been met.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
Veteran's service connection and secondary service connection 
claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  
However, the standards of McLendon are not met in this case.  
Under McLendon v. Nicholson, 20 Vet. App. 79, 82 (2006), in a 
disability compensation (service connection) claim, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  With regards to his claims for sexual 
dysfunction, prostate hypertrophy, kidney failure, and 
peripheral neuropathy, the Veteran has not presented any 
competent evidence that he experiences these disorders.  
Further, there is neither medical evidence demonstrating that 
any of these disorders is linked to service, nor credible 
evidence of continuity of symptomatology of any of these 
disorders during or since service, nor is there any evidence 
that any of these disorders is secondary to any service-
connected disability.  As service and post-service medical 
records provide no basis to grant the Veteran's claims, and 
in fact provide evidence against the claims, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Some chronic diseases, such as peripheral neuropathy and 
nephritis, are presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (listing applicable chronic 
diseases, including other organic diseases of the nervous 
system).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

A disability can also be service connected if it is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection requires competent medical 
evidence linking the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 509, 
512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) (both 
indicating, like Velez, that competent medical nexus evidence 
is required to associate a disorder with a service-connected 
disability).  

In short, in order to establish entitlement to service 
connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Id.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection and Secondary Service 
Connection for Sexual Dysfunction, Prostate Hypertrophy, 
Kidney Failure

The Veteran's claims for service connection and secondary 
service connection for sexual dysfunction, prostate 
hypertrophy, and kidney failure will be addressed together, 
as they present similar issues to the Board.  

As noted above, the first requirement for any service-
connection claim, on either a direct or secondary basis, is 
the existence of a current disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. 
App. 509, 512 (1998.  

In this case, the Veteran has claimed service connection for 
sexual dysfunction, prostate hypertrophy, and kidney failure 
as secondary to the Veteran's diabetes.  See the Veteran's 
claim of December 2006.  There is no evidence presented that 
the Veteran has the requisite training or experience 
necessary to render him competent to diagnose himself with 
sexual dysfunction, prostate hypertrophy, and kidney failure.  
See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1).  

In pursuit of verification of the Veteran's disorders, the 
AOJ has obtained VA medical treatment records for the period 
from June 2006 to June 2007, and SSA records which document 
treatment for the Veteran from April 1998 to June 2003.  None 
of the evidence of record indicates that the Veteran has 
received any competent diagnoses of or treatment for sexual 
dysfunction, prostate hypertrophy, or kidney failure.  
Furthermore, the Veteran has claimed that his sexual 
dysfunction, prostate hypertrophy, and kidney failure are 
secondary to diabetes; however, there is a medical treatment 
record from September 2002 which states that the Veteran is 
"negative for diabetes."  Finally, the Veteran never been 
service connected for diabetes directly, as necessary for a 
secondary service connection claim.  Wallin, supra, at 512. 

Without competent evidence of any diagnoses of the Veteran's 
claimed conditions, the Board finds that the Veteran does not 
have competent diagnoses of sexual dysfunction, prostate 
hypertrophy, or kidney failure; therefore, without competent 
evidence of a current disorder service connection cannot be 
granted on either a direct or secondary basis.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service 
connection presupposes a current diagnosis of the condition 
claimed).  Without the requisite element of a current 
condition, there is also no basis for further analysis of the 
in-service incident or nexus requirements for service 
connection, nor is there any basis to analyze the Veteran's 
claim for a current service-connected disorder or nexus as 
required for secondary service connection.  See Shedden, at 
1167; Wallin at 512.  Nor is there any basis to analyze the 
Veteran's chronic symptoms or continuity of symptomatology 
without a current illness.  38 C.F.R. § 3.303(b); Savage, at 
494-97.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for 
service connection, on a direct or secondary basis, for 
sexual dysfunction, prostate hypertrophy, and kidney failure 
in the light most favorable to the Veteran, the Board finds 
that the preponderance of the evidence is against service 
connection for sexual dysfunction, prostate hypertrophy, and 
kidney failure, on either a direct or secondary basis, and 
there is no reasonable doubt to resolve in the Veteran's 
favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Analysis - Service Connection and Secondary Service 
Connection for Neuropathy of the Upper and Lower Extremities,

The Veteran has indicated that he experiences peripheral 
neuropathy of the upper and lower extremities, and that this 
is secondary to his diabetes.

As noted above, the first requirement for any service-
connection claim, on either a direct or secondary basis, is 
the existence of a current disability.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), Wallin v. West, 11 Vet. 
App. 509, 512 (1998.  

In this case, the Veteran has claimed service connection for 
peripheral neuropathy of the upper and lower extremities, and 
that this is secondary to his diabetes.  See the Veteran's 
claim of December 2006.  There is no evidence presented that 
the Veteran has the requisite training or experience 
necessary to render him competent to diagnose himself with 
peripheral neuropathy of the upper and lower extremities.  
See Layno, at 469; see also 38 C.F.R. § 3.159(a)(1). 

In pursuit of verification of the Veteran's disorders, the 
AOJ has obtained VA medical treatment records for the period 
from June 2006 to June 2007, and SSA records which document 
treatment for the Veteran from April 1998 to June 2003.  None 
of the evidence of record indicates that the Veteran has 
received any competent diagnoses of or treatment for 
peripheral neuropathy of the upper and lower extremities.  
There is some evidence of disorders connected to the upper 
right extremity.  The Veteran underwent surgery of his right 
wrist in November 1999 and July 2000.  There is also evidence 
of treatment for injuries to his right wrist.  He was 
provided with diagnoses of mild carpal tunnel syndrome, and 
bicipital tendonitis in October 1999.  There is also evidence 
of shoulder and hand pain in June 2002.  The SSA has also 
provided a medical treatment record which provided the 
Veteran with a diagnosis of cervical radiculopathy dated in 
June 2003.  None of the evidence of record indicates that the 
Veteran experiences any peripheral neuropathy of the upper 
and lower extremities.  In fact, a medical treatment record 
provided by the SSA indicates that the Veteran did "not have 
significant compressive neuropathy," in May 1999.  
Furthermore, the Veteran has claimed that his sexual 
dysfunction, prostate hypertrophy, and kidney failure are 
secondary to diabetes; however, there is a medical treatment 
record from September 2002 which states that the Veteran is 
"negative for diabetes."  Finally, the Veteran has never 
been service connected for diabetes directly, as necessary 
for a secondary service connection claim.  Wallin, supra, at 
512. 

Without evidence of any diagnosis of peripheral neuropathy of 
the upper and lower extremities, the Board finds that the 
Veteran does not have a competent diagnosis of peripheral 
neuropathy of the upper and lower extremities; therefore, 
without competent evidence of a current disorder service 
connection cannot be granted on either a direct or secondary 
basis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  Without the requisite element of a 
current condition, there is no basis for further analysis of 
the in-service incident or nexus requirements for service 
connection, nor is there any basis to analyze the Veteran's 
claim for a current service-connected disorder or nexus as 
required for secondary service connection.  See Shedden, at 
1167; Wallin at 512.  Nor is there any basis to analyze the 
Veteran's chronic symptoms or continuity of symptomatology 
without a current illness.  38 C.F.R. § 3.303(b); Savage, at 
494-97.

In conclusion, having reviewed all of the evidence contained 
within the record which supports the Veteran's claim for 
service connection, on a direct or secondary basis, for 
peripheral neuropathy of the upper and lower extremities in 
the light most favorable to the Veteran, the Board finds that 
the preponderance of the evidence is against service 
connection for peripheral neuropathy of the upper and lower 
extremities, on either a direct or secondary basis, and there 
is no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





ORDER

Service connection for a sexual dysfunction, to include as 
secondary to diabetes mellitus, is denied.

Service connection for a prostate hypertrophy, to include as 
secondary to diabetes mellitus, is denied.

Service connection for a kidney failure, to include as 
secondary to diabetes mellitus, is denied.

Service connection for neuropathy of the upper and lower 
extremities, to include as secondary to diabetes mellitus, is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


